Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 1 of 75

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA

 

ESTATE of DIANE HELEN RAYMOND by the
EXECUTOR JOHN T. RAYMOND and JOHN T.
RAYMOND, Individually,

Plaintiffs
vs.

AMANDA R. LIEBERMAN, PA-C;

ERRIN J. HOFFMAN, M.D.;

THE ALLENTOWN SPECIALTY HOSPITAL
d/b/a GOOD SHEPHERD SPECIALTY
HOSPITAL;

LEHIGH VALLEY HOSPITAL, INC.;

JOHN DOES, fictitious persons; and

ABC CORPORATIONS, fictitious entities,

Defendants.

 

 

 

 

Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.

Civil Action No. 20-CV-

COMPLAINT and
JURY DEMAND

RAYMOND and JOHN T. RAYMOND, Individually, by way of this Complaint, allege:

L PARTIES

1. Plaintiff, JOHN T. RAYMOND, is an adult citizen of the United States, is the duly
appointed Executor of the ESTATE of DIANE HELEN RAYMOND, having been appointed by the
Hunterdon County Surrogate’s Court on June 18, 2019, and at all times relevant herein, has resided at
732 Milford-Mt. Pleasant Road, Holland Township, Hunterdon County, New Jersey, and is acting in
his dual capacity as the Executor of the ESTATE of DIANE HELEN RAYMOND, and in his

individual capacity as the husband of Decedent, DIANE HELEN RAYMOND, and as such, is

expressly authorized by law to bring this action on his behalf and on the Estate’s behalf.

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 2 of 75

2. Defendant, AMANDA R. LIEBERMAN, PA-C, is an adult citizen of the United
States and is a Physician Assistant, licensed by the Commonwealth of Pennsylvania, who at all times
relevant herein was employed by Defendants, THE ALLENTOWN SPECIALTY HOSPITAL, d/b/a/
GOOD SHEPHERD SPECIALTY HOSPITAL, and/or LEHIGH VALLEY HOSPITAL, INC., and
who provided medical care, services and treatment to Plaintiffs’ Decedent, DIANE HELEN
RAYMOND, at Defendant, THE ALLENTOWN SPECIALTY HOSPITAL, d/b/a/: GOOD
SHEPHERD SPECIALTY HOSPITAL, and/or Defendant, LEHIGH VALLEY HOSPITAL, INC.

3. Defendant, ERRIN J. HOFFMAN, M.D., is an adult citizen of the United States and is
Physician, licensed by the Commonwealth of Pennsylvania, who at all times relevant herein was
employed by Defendants, THE ALLENTOWN SPECIALTY HOSPITAL, d/b/a/ GOOD SHEPHERD
SPECIALTY HOSPITAL, and/or LEHIGH VALLEY HOSPITAL, INC., and who provided medical
care, services and treatment to Plaintiffs’ Decedent, DIANE HELEN RAYMOND, at Defendant, THE
ALLENTOWN SPECIALTY HOSPITAL, d/b/a’ GOOD SHEPHERD SPECIALTY HOSPITAL,
and/or Defendant, LEHIGH VALLEY HOSPITAL, INC.

4, Defendant, THE ALLENTOWN SPECIALTY HOSPITAL, d/b/a/ GOOD
SHEPHERD SPECIALTY HOSPITAL (hereinafter “GOOD SHEPHERD”), is a professional business
entity, corporation or organization, authorized to provide medical care, services and treatment and
related healthcare services through its agents, servants and/or employees, or through independent
contractors, all of the same being physicians with various specialties, nurses, nursing assistants,
physician assistants and/or others who provide medical care, service and treatment in furtherance of
Defendant’s business interests, in the Commonwealth of Pennsylvania, with its principal place of
business located at 850 South Fifth Street, Allentown, Lehigh County, Pennsylvania.

5. Defendant, LEHIGH VALLEY HOSPTIAL, INC. (hereinafter “LVH”) is a
professional business entity, corporation or organization, authorized to provide medical care, services
and treatment and related healthcare services through its subsidiaries, affiliates, agents, servants and/or

employees, or through independent contractors, all of the same being hospitals, healthcare facilities,

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 3 of 75

physicians with various specialties, nurses, nursing assistants, physician assistants and/or others who
provide medical care, service and treatment in furtherance of Defendant’s business interests, in the
Commonwealth of Pennsylvania with, its principal place of business located near Interstate Route 78
at 1200 South Cedar Crest Boulevard, Allentown, Lehigh County, Pennsylvania.

I. JURISDICTION & VENUE

6. Jurisdiction of this Court is conferred under 28 U.S.C. §1332(a), by virtue of the
Parties’ diversity of citizenship and the amount in controversy.

7. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2).

TE FACTUAL ALLEGATIONS

8. At all times relevant herein, Defendants acted individually, collectively, and/or by and
through their co-Defendants named herein, and by and through their agents, servants and/or
employees, such as physicians with various specialties, nurses, nursing assistants and/or physician
assistants, or through independent contractors, all of whom are known to Defendants and are not
known to Plaintiffs, and who acted within the course and scope of their employment and in
furtherance of their and their fellow Defendants’ business and professional interests.

9. At all times relevant herein, Plaintiffs looked to all Defendants individually,
collectively, and/or by and through their co-Defendants named herein, and by and through their
agents, servants and/or employees, such as physicians with various specialties, nurses, nursing
assistants and/or physician assistants, or through independent contractors for medical diagnosis,
medical treatment and medical care relating to the physical injuries and maladies suffered by
Plaintiffs’ Decedent, DIANE HELEN RAYMOND, which are more particularly described below.

10. At all times relevant herein, Defendants represented to Plaintiffs, and to the general
public, that they were competent and qualified to perform the medical and health care tasks,
procedures, services and treatments for which they were licensed and certified by the Commonwealth
of Pennsylvania to perform including, but not limited to, general medicine, surgery, trauma surgery,

radiology, emergency medicine, geriatric medicine and wound care.

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 4 of 75

11. At all times relevant herein, Defendants were the exclusive medical caretakers and
healthcare providers of Plaintiffs’ Decedent, DIANE HELEN RAYMOND, and acted individually,
collectively, and/or by and through their co-Defendants named herein and by and through their agents,
servants and/or employees, such as physicians with various specialties, nurses, nursing assistants,
and/or physician assistants, or through independent contractors, all of whom are known to Defendants
and are not known to Plaintiffs.

12. At all times relevant herein, Defendants and their agents, servants and/or employees,
such as physicians with various specialties, nurses, nursing assistants and/or physician assistants as
well as independent contractors, had a legal duty to possess and to exercise the degree of professional
skill, care and knowledge ordinarily possessed and exercised by hospitals, specialty hospitals,
specialty physicians, nurses, nursing assistants and/or physician assistants within their respective
disciplines of medicine.

13. Defendants and their agents, servants and/or employees, such as physicians with
various specialties, nurses, nursing assistants and/or physician assistants and independent contractors,
are medical professionals and this action is a medical professional liability action. Accordingly,
pursuant to controlling law, Plaintiffs’ counsel verifies that a licensed medical professional has
supplied a written statement to the undersigned that there is a basis to conclude that the skill, care or
knowledge exercised or exhibited by Defendants, and their agents, servants and/or employees, such as
physicians with various specialties, nurses, nursing assistants, physician assistants and independent
contractors, in the treatment, practice, care or work provided to Plaintiffs’ Decedent, DIANE HELEN
RAYMOND, that is the subject of this Complaint, fell outside acceptable professional standards of
skill, care and knowledge and that such conduct was a direct, proximate and legally substantial cause
in bringing about the harm to Plaintiffs; and the claim that said Defendants deviated from an
acceptable professional standard is based also on allegations that the licensed professionals for whom
these Defendants are responsible deviated from an acceptable professional standard and an appropriate

licensed professional has supplied a written statement to the undersigned that there is a basis to

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 5 of 75

conclude that the skill, care or knowledge exercised or exhibited by the licensed professionals in the
treatment, practice, care or work that is the subject of this Complaint, fell outside acceptable
professional standards and that such conduct was a direct, proximate and legally substantial cause in
bringing about the harm to Plaintiffs’ Decedent. Said written statement shall be produced in
accordance with controlling law.

14. All Defendants, through their agents, servants and/or employees, such as physicians
with various specialties, nurses, nursing assistants and/or physician assistants, or through independent
contractors, deviated from accepted professional standards of medical care and treatment as more
particularly described below.

15. On or about March 5, 2018, Plaintiffs’ Decedent, DIANE RAYMOND, age seventy-
six (76), was admitted to Good Shepherd’s Specialty Hospital by Good Shepherd physician Mahesh
Krishnamurthy, M.D., from LVH because she was suffering from multiple ailments.

16. On or about March 7, 2018, Plaintiffs’ Decedent, DIANE RAYMOND, was
diagnosed with a right pleural effusion, to wit, the accumulation of excessive fluid between the layers
of the pleura (membranes) around the right lung. As a result, Good Shepherd or LVH professionals,
Carole Rautman, CRNP and Richard J. Stroebel, M.D., co-signed a physician’s order for a
thoracentesis (hereinafter also identified as “the procedure”) to be performed on DIANE RAYMOND
to remove the pleural effusion.

17. After diagnosing DIANE RAYMOND with a pleural effusion, recommending a
thoracentesis, and entering a physician’s order for the procedure, neither Ms. Rautman, Dr. Stroebel,
Defendants herein, their agents, servants and/or employees, nor any other Good Shepherd or LVH
healthcare professionals obtained the informed consent to the thoracentesis procedure from either
DIANE RAYMOND or her husband, JOHN T. RAYMOND, as required by controlling law. Plaintiffs
were not advised of, inter alia, the medical necessity of a thoracentesis, the risks of harm to a patient
who undergoes a thoracentesis, the benefits of a thoracentesis vis-a-vis the risks of not undergoing the

procedure, the likelihood of success of the thoracentesis, the likely complications resulting from the

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 6 of 75

procedure, which healthcare professional would be performing the procedure, the goals of the
procedure and/or the post-procedure care and recovery.

18. On March 8, 2018, at approximately 10:30 a.m., Defendant, AMANDA R.
LIEBERMAN, PA-C, performed an ultrasound-guided thoracentesis on DIANE RAYMOND’s
pleural space around her right lung.

19, Prior to performing the thoracentesis on DIANE RAYMOND, Defendant, AMANDA
R. LIEBERMAN, PA-C, did not speak with Plaintiffs and did not inform Plaintiffs that she would be
performing the procedure.

20. During the thoracentesis, Defendant, AMANDA R. LIEBERMAN, PA-C, did not
perform the procedure in a medically-acceptable manner and cut, sliced and otherwise damaged
DIANE RAYMOND’s liver, veins, arteries and/or other internal organs, and did not recognize and/or
acknowledge the same, which caused DIANE RAYMOND to bleed internally resulting in her death
less than seven (7) hours later.

21, On March 8, 2018, at approximately 11:57 am., Defendant, AMANDA R.
LIEBERMAN, PA-C, prepared a report in which she attested that the procedure was successful and
that she discussed the details of the procedure with Ms. Rautman. She failed to note, or to discuss,
problems which occurred during the procedure including, but not limited to, her cutting, slicing and
otherwise damaging DIANE RAYMOND’ liver, veins, arteries and/or other internal organs.

22. On March 8, 2018, at approximately 1:31 p.m., Defendant, ERRIN J. HOFFMAN,
M.D., attested that he had “reviewed the notes, assessments, and/or procedures performed by Amanda
Lieberman, PA-C, I concur with her documentation of Diane Raymond.”

23. Upon information and belief, Defendant, ERRIN J. HOFFMAN, M_D., did not speak
with Defendant, AMANDA R. LIEBERMAN, PA-C, prior to the procedure, did not speak with
Plaintiffs prior to the procedure regarding the risks/rewards of the procedure and how the procedure
would take place, did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the procedure, did not

speak with either Ms. Rautman or Dr. Stroebel prior to the procedure, did not advise Plaintiffs that

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 7 of 75

Defendant, AMANDA R. LIEBERMAN, PA-C, would be performing the procedure, did not offer to
perform the procedure himself, did not attend the procedure, did not assist at the procedure, did not
speak with Defendant, AMANDA R. LIEBERMAN, PA-C, post-procedure, did not speak with
Plaintiffs post-procedure, did not speak with any Good Shepherd healthcare providers regarding post-
procedure protocol and care, and did not participate in DIANE RAYMOND’s post-procedure care and
recovery.

24, Upon information and belief, after performing the procedure, Defendant, AMANDA
R. LIEBERMAN, PA-C, did not speak with Plaintiffs, did not speak with any Good Shepherd or LVH
healthcare professionals, other than Ms. Rautman on one occasion as set forth above, regarding post-
procedure care and otherwise did not follow-up with DIANE RAYMOND’s care and recovery.

25. After the thoracentesis was completed, DIANE RAYMOND was placed in the post-
procedure care of various Good Shepherd and/or LVH healthcare professionals.

26. Shortly after the procedure, DIANE RAYMOND demonstrated obvious signs of post-
procedure distress which should have been recognized and addressed by Good Shepherd and/or LVH
healthcare professionals who were charged with her post-operative care, which signs included, but
were not limited to, respiratory distress, abnormal chest x-rays, recurring accumulation of fluid in her
pleural cavity, the presence of a hemothorax in the pleural cavity, ascites, lethargy, tachycardia,
decreased blood pressure, abdominal pain, hemoperitoneum and a distended abdomen.

27. At some time after the procedure, believed to be approximately 4:00 p.m., DIANE
RAYMOND was transferred between Good Shepherd and LVH in a critical condition. The physicians
at LVH immediately recognized DIANE RAYMOND’s distress as internal bleeding and prepared to
address the problem. Before the physicians were able to act in a medically-appropriate manner,
DIANE RAYMOND went into cardiac arrest.

28. As a result of all ofthe preceding, Plaintiff, DIANE RAYMOND, died on March 8,

2018, at approximately 5:03 p.m.

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 8 of 75

29. From the time she underwent the thoracentesis on March 8, 2018, at approximately
10:30 a.m. until her death at approximately at 5:03 p.m., DIANE RAYMOND incurred great physical,
mental and emotional anguish, pain, discomfort and suffering.

30. LVH_ attending physician Daniel E. Schwed-Lustgart, M.D. drafted DIANE
RAYMOND’s discharge summary and concluded that the “clinical picture was consistent with
hemorrhagic shock, iatrogenic, after right thoracentesis.”

31. Upon information and belief, iatrogenic is defined as injury or illness caused by
medical treatment which is administered inadvertently, carelessly and/or negligently by a medical
provider.

32. Plaintiff, DIANE RAYMOND, suffered her injuries as a direct, proximate and legally
substantial result of each of Defendants’ and/or their agents, servants and/or employees, such as
physicians with various specialties, nurses, nursing assistants and/or physician assistants, or
independent contractors’, acts, failures to act, commissions and/or omissions either individually and/or
jointly.

33, As a direct, proximate and legally substantial result of Defendants’ and/or their
agents, servants and/or employees, such as physicians with various specialties, nurses, nursing
assistants and/or physician assistants, or through independent contractors’, negligence, as more
specifically set forth herein this Complaint, individually and/or jointly, Plaintiff, DIANE RAYMOND,
suffered permanent serious bodily injury which directly resulted in her death, all of which has been to
her great financial loss.

34. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiff, DIANE RAYMOND, suffered great physical pain, discomfort and mental
anguish from the time she underwent the thoracentesis until her death, all of which has been to her

great financial loss.

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 9 of 75

35. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiff, DIANE RAYMOND, suffered in the form of cosmetic damages from scarring
and/or misalignment of bones from the time she underwent the thoracentesis until her death, all of
which has been to her great financial loss.

36. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been compelled to expend large sums of money for medication, medical
assistance and other necessary treatments and devices in an effort to restore DIANE RAYMOND’s
health, all of which has been to their great financial loss.

37. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiff, DIANE RAYMOND, had been unable to pursue and to enjoy the usual activities
of the life of an individual of Plaintiff's age and had suffered a loss of enjoyment of life, loss of life
expectancy, loss of happiness and loss of the pleasures of life, all of which has been to her great
financial loss.

38. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiff, DIANE RAYMOND, in the future, will be unable to pursue and to enjoy the
usual activities of life of an individual of Plaintiff's age and will suffer a loss of enjoyment of life, loss
of life expectancy, loss of happiness and loss of the pleasures of life throughout the remainder of her
life, all of which will have been to her great financial loss.

39. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiff, DIANE RAYMOND, was caused to suffer all of her injuries and damages more
fully set forth at length herein this Complaint.

40. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiff, JOHN T. RAYMOND, has been denied the services, fellowship and consortium
of his wife, DIANE RAYMOND, from March 8, 2018, until the present, all of which has been to his

great financial loss.

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 10 of 75

41. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiff, JOHN T. RAYMOND, will continue to be denied the services, fellowship and
consortium of his wife, DIANE RAYMOND, all of which will be to his great financial loss.

IV. CLAIMS FOR RELIEF
COUNT ONE
(ESTATE v. LIEBERMAN)
(NEGLIGENCE)

42. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through forty-one above as though fully set forth at length herein.

43. The aforesaid injuries and damages suffered by Plaintiffs, as more fully set forth
herein, were caused by the negligence, carelessness, commissions, omissions, acts and/or failures to
act of Defendant, AMANDA R. LIEBERMAN, PA-C, in that she, acting individually, collectively,
and/or by and through her co-Defendants named herein and by and through their agents, servants
and/or employees, who are more particularly described herein, and who were acting within the course
and scope of their employment, or through independent contractors, inter alia:

(a) failed to properly treat Plaintiffs’ Decedent, DIANE RAYMOND, for various
physical injuries and maladies, including but not limited to, a pleural effusion, when
this Defendant knew, or should have known, that failure to properly treat said
condition would lead to a worsening of Plaintiff, DIANE RAYMOND’s, condition
and ultimately her death;

(b) did not perform the thoracentesis in a medically-acceptable manner and cut, sliced and
otherwise damaged Plaintiffs’ Decedent, DIANE RAYMOND’s, liver, veins, arteries
and/or other internal organs, and did not recognize and/or acknowledge the same,
which caused Plaintiffs’ Decedent, DIANE RAYMOND, to bleed internally resulting

in her death less than seven (7) hours later;

10

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 11 of 75

(c) did not speak with Plaintiffs prior to the procedure regarding the risks/rewards of the
procedure and how the procedure would take place, thereby not obtaining Plaintiffs’
consent to the procedure;

(d) did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the procedure;

(e) did not speak with either Ms. Rautman or Dr. Stroebel prior to the procedure;

(f) did not advise Plaintiffs that she would be performing the procedure;

(g) did not speak with any Good Shepherd and/or LVH healthcare providers regarding
post-procedure protocol and care;

(h) did not participate in Plaintiffs’ Decedent, DIANE RAYMOND’s, post-procedure
care and recovery;

(i) failed to recognize and to diagnose Plaintiffs’ Decedent, DIANE RAYMOND, with
post-procedure complications due to cutting, slicing and otherwise damaging DIANE
RAYMOND’s liver, veins, arteries and/or other internal organs, and failed to treat
same when this Defendant knew, or should have known, that failure to do so would
lead to a worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

G) treated Plaintiffs’ Decedent, DIANE RAYMOND, without regard to the nature and
the severity of her physical injury when this Defendant knew, or should have known,
that failure to do so would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND’s, condition and ultimately her death;

(k) failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent, DIANE
RAYMOND’s, condition, by acting or failing to act aforesaid, which said failure
Defendant knew, or should have known, would lead to a worsening of Plaintiffs’

Decedent, DIANE RAYMOND’s, condition and ultimately her death;

11

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 12 of 75

(1) failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper medical care
and treatment as required given her condition as more particularly stated above, which
failure to provide the proper medical care and treatment, this Defendant knew, or
should have known, would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND’s, condition and ultimately her death;

(m) failed to require the administration of the tests, examinations, medical treatments,
medicines, and procedures necessary in order to analyze and to diagnose Plaintiffs’
Decedent, DIANE RAYMOND ’s, conditions properly as aforesaid which failure this
Defendant knew, or should have known, would lead to a worsening of Plaintiff,
DIANE RAYMOND’, condition and ultimately her death;

(n) failed to possess that degree of skill, care and knowledge and experience ordinarily
exercised and possessed by the average qualified physician assistant taking into
account the existing state of knowledge and practice of medicine during the care and
treatment of Plaintiffs’ Decedent, DIANE RAYMOND, which this Defendant knew,
or should have known, would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND’s, condition and ultimately her death; and

(0) failed to order and to conduct the follow-up tests, examinations, medical treatments,
medicines, and procedures to diagnose and to treat Plaintiffs” Decedent, DIANE
RAYMOND, which this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition.

44. As a direct, proximate and legally substantial result of the above-described

occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer injuries to her body

which ultimately lead to her death.

12

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 13 of 75

45. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment, which led to
her death, all to her great loss.

46. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures, all to her great loss and
detriment.

47. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately caused death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs Estate reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT TWO

(ESTATE v. HOFFMAN)
(NEGLIGENCE/VICARIOUS LIABILITY/RESPONDENT SUPERIOR)

48. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through forty-seven above as though fully set forth at length herein.

49. The aforesaid injuries and damages suffered by Plaintiffs, as more fully set forth
herein, were caused by the negligence, carelessness, commissions, omissions, acts and/or failures to
act of Defendant, ERRIN J. HOFFMAN, M_D., in that he, acting individually, collectively, and/or by

and through his co-Defendants named herein and by and through their agents, servants and/or

13

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 14 of 75

employees, who are more particularly described herein, and who were acting within the course and
scope of their employment, or through independent contractors, inter alia:

(a) failed to properly treat Plaintiffs’ Decedent, DIANE RAYMOND, for various
physical injuries and maladies, including but not limited to, a pleural effusion, when
this Defendant knew, or should have known, that failure to properly treat said
condition would lead to a worsening of Plaintiff, DIANE RAYMOND’s, condition
and ultimately her death;

(b) allowed Defendant, AMANDA R. LIEBERMAN, PA-C, to perform the thoracentesis
in a manner which was not medically-acceptable and which cut, sliced and otherwise
damaged Plaintiffs’ Decedent, DIANE RAYMOND’s, liver, veins, arteries and/or
other internal organs, and did not recognize and/or acknowledge the same, which
caused DIANE RAYMOND to bleed internally resulting in her death less than seven
(7) hours post-procedure;

(c) did not speak with Plaintiffs prior to the procedure regarding the risks/rewards of the
procedure and how the procedure would take place;

(d) did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the procedure;

(e) did not speak with either Ms. Rautman or Dr. Stroebel prior to the procedure;

(f) did not advise Plaintiffs that he would not be performing the procedure and that
Defendant, AMANDA R. LIEBERMAN, PA-C, would be performing the procedure;

(g) did not speak with any Good Shepherd and/or LVH healthcare providers regarding
post-procedure protocol and care;

(h) did not participate in Plaintiff's Decedent, DIANE RAYMOND’s, post-procedure

care and recovery;

14

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 15 of 75

(i) failed to recognize and to diagnose Plaintiffs’ Decedent, DIANE RAYMOND, with
post-procedure complications due to cutting, slicing and otherwise damaging DIANE
RAYMOND’s liver, veins, arteries and/or other internal organs, and failed to treat
same when this Defendant knew, or should have known, that failure to do so would
lead to a worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

G) treated Plaintiffs’ Decedent, DIANE RAYMOND, without regard to the nature and
the severity of her physical injury when this Defendant knew, or should have known,
that failure to do so would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND?s, condition and ultimately her death;

(k) failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent, DIANE
RAYMOND’, condition, by acting or failing to act aforesaid, which said failure
Defendant knew, or should have known, would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’s, condition and ultimately her death;

() failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper medical care
and treatment as required given her condition as more particularly stated above, which
failure to provide the proper medical care and treatment, this Defendant knew, or
should have known, would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND?’s, condition and ultimately her death;

(m) failed to require the administration of the tests, examinations, medical treatments,
medicines, and procedures necessary in order to analyze and to diagnose Plaintiffs’
Decedent, DIANE RAYMOND’, conditions properly as aforesaid which failure this’
Defendant knew, or should have known, would lead to a worsening of Plaintiff,

DIANE RAYMOND?’s, condition and ultimately her death;

15

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 16 of 75

(n) failed to possess that degree of skill, care and knowledge and experience ordinarily
exercised and possessed by the average qualified physician taking into account the
existing state of knowledge and practice of medicine during the care and treatment of
Plaintiffs’ Decedent, DIANE RAYMOND, which this Defendant knew, or should
have known, would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND?’s, condition and ultimately her death; and

(0) failed to order and to conduct the follow-up tests, examinations, medical treatments,
medicines, and procedures to diagnose and to treat Plaintiffs” Decedent, DIANE
RAYMOND, which this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and ultimately
her death;

(p) failed to order diagnostic tests, like x-rays, CT scans and MRIs, to determine the
nature and the severity of Plaintiffs’ Decedent, DIANE RAYMOND’, post-procedure
complications when this Defendant knew, or should have known, that said diagnostic
test results were necessary to treat Plaintiffs’ Decedent, DIANE RAYMOND, and that
failure to do so would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND’s, condition and ultimately her death;

(q) failed to train, to educate, to supervise and/or to control, for Plaintiffs’ Decedent,
DIANE RAYMOND’s, care in her condition, Defendant, AMANDA R.
LIEBERMAN, PA-C, when this Defendant knew, or should have known, that failure
to do so would lead to a worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s,
condition and ultimately her death;

(r) failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent, DIANE
RAYMOND’s, condition, by acting or failing to act aforesaid, which said failure
Defendant knew, or should have known, would lead to a worsening of Plaintiffs’

Decedent, DIANE RAYMOND’, condition and ultimately her death;

16

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 17 of 75

(s) failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper medical care
and treatment as required for Plaintiffs’ Decedent, DIANE RAYMOND, given her
condition as more particularly stated above, which failure to provide the proper
medical care and treatment, this Defendant knew, or should have known, would lead
to a worsening of Plaintiffs’ Decedent, DIANE RAYMOND?’s, condition and
ultimately her death;

(t) failed to require the administration of the tests, examinations, medical treatments,
medicines, and procedures necessary in order to analyze and to diagnose Plaintiffs’
Decedent, DIANE RAYMOND’s conditions properly as aforesaid which failure this
Defendant knew, or should have known, would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’, condition and ultimately her death;

(u) failed to properly supervise Defendant, AMANDA R. LIEBERMAN, PA-C, in the
performance of the thoracentesis on Plaintiffs’ Decedent, DIANE RAYMOND.

50. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer injuries to her body
which ultimately lead to her death.

51. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment, which led to
her death, all to her great loss.

52. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures, all to her great loss and

detriment.

17

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 18 of 75

53. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT THREE
(ESTATE v. GOOD SHEPHERD)

(NEGLIGENCE/OSTENSIBLE AGENCY)
(40 Pa.S.C. §1303.516)

 

54. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through fifty-three above as though fully set forth at length herein.

55. On March 8, 2018, Plaintiffs looked to Defendant, GOOD SHEPHERD, for medical
care and treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and
without request for, a specific physician, nurse, nursing assistant and/or physician assistant or a
specific medical discipline to care for her, but rather relied upon the expertise of Defendant, GOOD
SHEPHERD, to render care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the
appropriate physicians, nurses, nursing assistants and physician assistants to render care to her given
the medical condition which she presented on this date.

56. The aforesaid injuries and damages more fully set forth herein were caused by the
negligence, carelessness, commissions, omissions, acts and/or failures to act of Defendant, GOOD
SHEPHERD, in that it, acting individually and/or by and through its agents, servants, and/or
employees, who were acting within the course and scope of their employment, or through independent

contractors, inter alia, did:

18

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 19 of 75

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the physicians,
nurses, nursing assistants and/or physician assistants, with the requisite knowledge,
education, training, experience, expertise and/or specialties normally provided by a
specialty hospital which holds itself out to the public to provide specialty medical
services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants and/or
physician assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical issues including the one Plaintiffs’
Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it employed the
physicians, nurses, nursing assistants and/or physician assistants, with the requisite
knowledge, education, training, experience, expertise and/or specialties to address all
medical situations including the one Plaintiffs’ Decedent, DIANE RAYMOND,
presented on this date.

57. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which
directly resulted in her death.

58. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

59, As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which

ultimately lead to her death, all to her great loss and detriment.

19

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 20 of 75

60. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

61. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

62. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages pursuant to 40
PaC.S8. §1303.516, and controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT FOUR
(ESTATE v. LVH)
(NEGLIGENCE/OSTENSIBLE AGENCY)
(40 Pa.S.C. §1303.516)

63. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through sixty-two above as though fully set forth at length herein.

64. On March 8, 2018, Plaintiffs looked to Defendant, LVH, for medical care and
treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and without
request for, a specific physician, nurse, nursing assistant and/or physician assistant or a specific
medical discipline to care for her, but rather relied upon the expertise of Defendant, LVH, to render

care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the appropriate physicians, nurses,

20

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 21 of 75

nursing assistants and physician assistants to render care to her given the medical condition which she
presented on this date.

65. The aforesaid injuries and damages more fully set forth herein were caused by the
negligence, carelessness, commissions, omissions, acts and/or failures to act of Defendant, GOOD
SHEPHERD, in that it, acting individually and/or by and through its agents, servants, and/or
employees, who were acting within the course and scope of their employment, or through independent
contractors, inter alia, did:

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the physicians,

nurses, nursing assistants and/or physician assistants, with the requisite knowledge,
education, training, experience, expertise and/or specialties normally provided by a
full service hospital which holds itself out to the public to provide complete medical
services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants and/or
physician assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical issues including the one Plaintiffs’
Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it employed the
physicians, nurses, nursing assistants and/or physician assistants, with the requisite
knowledge, education, training, experience, expertise and/or specialties to address all
medical situations including the one Plaintiffs’ Decedent, DIANE RAYMOND,
presented on this date.

66. As a direct, proximate and legally substantial result of the above-described

occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which

directly resulted in her death.

21

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 22 of 75

67, As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

68. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which
ultimately lead to her death, all to her great loss and detriment.

69. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

70. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

71, As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages pursuant to 40
Pa.C.S. §1303.516, and controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

22

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 23 of 75

COUNT FIVE
(ESTATE v. LIEBERMAN)
(BATTERY)

(40 Pa.S.C. §1303.504)

72. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through seventy-one above as though fully set forth at length herein.

73. The aforesaid injuries and damages suffered by Plaintiffs as more fully set forth herein
were caused by the intentional commissions, omissions, acts and/or failures to act of Defendant,
AMANDA R. LIEBERMAN, PA-C, in that she, acting individually, collectively, and/or by and
through her co-Defendants named herein and by and through their agents, servants and/or employees,
who are more particularly described herein, and who were acting within the course and scope of their
employment, or through independent contractors, did knowingly, intentionally, purposefully, wantonly
and maliciously batter Plaintiffs’ Decedent, DIANE RAYMOND, by, inter alia:

(a) not advising Plaintiffs that she would be performing the thoracentesis; and

(b) not speaking with Plaintiffs prior to the thoracentesis regarding the risks/rewards of

the procedure and how the procedure would take place.

74, The aforesaid failure of Defendant, AMANDA R. LIEBERMAN, PA-C, to inform
Plaintiffs prohibited Plaintiffs from making an informed decision whether to undergo the procedure.

75, The aforesaid failure of Defendant, AMANDA R. LIEBERMAN, PA-C, to inform
Plaintiffs would have been a substantial factor in a decision by Plaintiffs whether to permit the
procedure to take place.

76. As a direct, proximate and -legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to

her great loss and detriment.

23

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 24 of 75

77. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

78, As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages pursuant to 40
Pa.C.S. §1303.504, and controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT SIX
(ESTATE v. HOFFMAN)

(BATTERY/VICARIOUS LIABILITY/RESPONDENT SUPERIOR)
(40 Pa.S.C. §1303.504)

 

79. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through seventy-eight above as though fully set forth at length herein.

80. The aforesaid injuries and damages suffered by Plaintiffs as more fully set forth herein
were caused by the intentional commissions, omissions, acts and/or failures to act of Defendant,
ERRIN J. HOFFMAN, M.D., in that he, acting individually, collectively, and/or by and through his
co-Defendants named herein and by and through their agents, servants and/or employees, who are
more particularly described herein, and who were acting within the course and scope of their
employment, or through independent contractors, did knowingly, intentionally, purposefully, wantonly

and maliciously batter Plaintiffs’ Decedent, DIANE RAYMOND, by, inter alia:

24

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 25 of 75

(a) not advising Plaintiffs that he would not be performing the thoracentesis;

(b) not advising Plaintiffs that Defendant, AMANDA R. LIEBERMAN, PA-C, would be

performing the procedure;

(c) not speaking with Plaintiffs prior to the procedure regarding the risks/rewards of the

procedure and how the procedure would take place; and

(d) not properly supervising Defendant, AMANDA R. LIEBERMAN, PA-C, in the

performance of the thoracentesis on Plaintiffs’ Decedent, DIANE RAYMOND.

81. The aforesaid failure of Defendant, ERRIN J. HOFFMAN, M.D., to inform Plaintiffs
prohibited Plaintiffs from making an informed decision whether to undergo the procedure.

82. The aforesaid failure of Defendant, ERRIN J. HOFFMAN, M_D., to inform Plaintiffs
would have been a substantial factor in a decision by Plaintiffs whether to permit the procedure to take
place.

83. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

84. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

85. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages pursuant to 40
Pa.C.S. §1303.504, and controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR

JOHN T. RAYMOND, respectfully requests that:

25

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 26 of 75

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;
(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT SEVEN
(ESTATE v. GOOD SHEPHERD)
(BATTERY/OSTENSIBLE AGENCY)
(40 Pa.S.C. §1303.504)
&

(40 Pa.S.C. §1303.516)

86. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through eighty-five above as though fully set forth at length herein.

87. On March 8, 2018, Plaintiffs looked to Defendant, GOOD SHEPHERD, for medical
care and treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and
without request for, a specific physician, nurse, nursing assistant and/or physician assistant or a
specific medical discipline to care for her, but rather relied upon the expertise of Defendant, GOOD
SHEPHERD, to render care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the
appropriate physicians, nurses, nursing assistants and physician assistants to render care to her given
the condition which she presented on this date.

88. The aforesaid injuries and damages more fully set forth herein were caused by the
intentional commissions, omissions, acts and/or failures to act of Defendant, GOOD SHEPHERD, in
that it, acting individually and/or by and through its agents, servants, and/or employees, who were
acting within the course and scope of their employment, or through independent contractors, inter alia,

did:

26

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 27 of 75

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the physicians,
nurses, nursing assistants and/or physician assistants, with the requisite knowledge,
education, training, experience, expertise and/or specialties normally provided by a
full service hospital that holds itself out to the public to provide complete medical
services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants and/or
physician assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical issues including the one Plaintiffs’
Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it employed the
physicians, nurses, nursing assistants and/or physician assistants, with the requisite
knowledge, education, training, experience, expertise and/or specialties to address all
medical situations including the one Plaintiffs’ Decedent, DIANE RAYMOND,
presented on this date.

89. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which
directly resulted in her death.

90. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

91. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which

ultimately lead to her death, all to her great loss and detriment.

27

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 28 of 75

92. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

93. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

94, As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages pursuant to 40
Pa.C.S. §1303.516 and 40 Pa.C.S. §1303.504, and controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT EIGHT
(ESTATE v. LV)
(BATTERY/OSTENSIBLE AGENCY)
(40 Pa.S.C. §1303.504)
(40 pas. §1303.516)

95. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through ninety-four above as though fully set forth at length herein.

96. On March 8, 2018, Plaintiffs looked to Defendant, LVH, for medical care and
treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and without
request for, a specific physician, nurse, nursing assistant and/or physician assistant or a specific

medical discipline to care for her, but rather relied upon the expertise of Defendant, LVH, to render

28

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 29 of 75

care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the appropriate physicians, nurses,
nursing assistants and physician assistants to render care to her given the condition which she
presented on this date.

97. The aforesaid injuries and damages more fully set forth herein were caused by the
intentional commissions, omissions, acts and/or failures to act of Defendant, LVH, in that it, acting
individually and/or by and through its agents, servants, and/or employees, who were acting within the
course and scope of their employment, or through independent contractors, inter alia, did:

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the physicians,

nurses, nursing assistants and/or physician assistants, with the requisite knowledge,
education, training, experience, expertise and/or specialties normally provided by a
full service hospital that holds itself out to the public to provide complete medical
services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants and/or
physician assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical issues including the one Plaintiffs’
Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it employed the
physicians, nurses, nursing assistants and/or physician assistants, with the requisite
knowledge, education, training, experience, expertise and/or specialties to address all
medical situations including the one Plaintiffs’ Decedent, DIANE RAYMOND,
presented on this date.

98. As a direct, proximate and legally substantial result of the above-described

occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which

directly resulted in her death.

29

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 30 of 75

99. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

100. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which
ultimately lead to her death, all to her great loss and detriment.

101. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

102. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

103. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages pursuant to 40
Pa.C.S. §1303.516, and 40 Pa.C.S. §1303.504, and controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

30

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 31 of 75

COUNT NINE

(ESTATE v. LIEBERMAN)
(NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)

104. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and three above as though fully set forth at length herein.

105. The aforesaid injuries and damages suffered by Plaintiffs as more fully set forth herein
were caused by the negligence, carelessness, commissions, omissions, acts and/or failures to act of
Defendant, AMANDA R. LIEBERMAN, PA-C, in that she, acting individually, collectively, and/or
by and through her co-Defendants named herein and by and through their agents, servants and/or
employees, who are more particularly described herein, and who were acting within the course and
scope of their employment, or through independent contractors, inter alia:

(a) failed to properly treat Plaintiffs’ Decedent, DIANE RAYMOND, for various
physical injuries and maladies, including but not limited to, a pleural effusion,
when this Defendant knew, or should have known, that failure to properly
treat said condition would lead to a worsening of Plaintiff, DIANE
RAYMOND’s, condition and ultimately her death;

(b) did not perform the thoracentesis in a medically-acceptable manner and cut,
sliced and otherwise damaged DIANE RAYMOND’s liver, veins, arteries
and/or other internal organs, and did not recognize and/or acknowledge the
same, which caused DIANE RAYMOND to bleed internally resulting in her
death less than seven (7) hours later;

(c) did not speak with Plaintiffs prior to the procedure regarding the risks/rewards

of the procedure and how the procedure would take place;

31

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 32 of 75

(d)

(e)

(f)

(g)

(h)

(i)

G@)

(k)

did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the procedure;
did not speak with either Ms. Rautman or Dr. Stroebel prior to the procedure;
did not advise Plaintiffs that she would be performing the procedure;

did not speak with any Good Shepherd healthcare providers regarding post-
procedure protocol and care;

did not participate in Plaintiffs’ Decedent, DIANE RAYMOND’, post-
procedure care;

failed to recognize and to diagnose Plaintiffs’ Decedent, DIANE

RAYMOND, with post-procedure complications due to cutting, slicing and
otherwise damaging DIANE RAYMOND’s liver, veins, arteries and/or other
internal organs, and failed to treat same when this Defendant knew, or should
have known, that failure to do so would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’, condition and ultimately her death;

treated Plaintiffs’ Decedent, DIANE RAYMOND, without regard to the
nature and the severity of her physical injury when this Defendant knew, or
should have known, that failure to do so would lead to a worsening of
Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and ultimately her
death;

failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent,
DIANE RAYMOND’, condition, by acting or failing to act aforesaid, which
said failure Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and

ultimately her death;

32

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 33 of 75

(l)

(m)

(n)

(9)

failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper
medical care and treatment as required given her condition as more
particularly stated above, which failure to provide the proper medical care and
treatment, this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze and to
diagnose Plaintiffs’ Decedent, DIANE RAYMOND’s, conditions properly as
aforesaid which failure this Defendant knew, or should have known, would
lead to a worsening of Plaintiff, DIANE RAYMOND’, condition and
ultimately her death;

failed to possess that degree of skill, care and knowledge and experience
ordinarily exercised and possessed by the average qualified physician
assistant taking into account the existing state of knowledge and practice of
medicine during the care and treatment of Plaintiffs’ Decedent, DIANE
RAYMOND, which this Defendant knew, or should have known, would lead
to a worsening of Plaintiffs’ Decedent, DIANE RAYMOND ’s, condition and
ultimately her death; and

failed to order and to conduct the follow-up tests, examinations, medical
treatments, medicines, and procedures to diagnose and to treat Plaintiffs’
Decedent, DIANE RAYMOND, which this Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DIANE

RAYMOND’s, condition.

33

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 34 of 75

106. Defendant, AMANDA R. LIEBERMAN, PA-C, had a fiduciary duty to Plaintiffs’
Decedent, DIANE RAYMOND, to exercise the utmost care in treating her.

107. Defendant, AMANDA R. LIEBERMAN, PA-C, breached the duty of care to
Plaintiffs’ Decedent, DIANE RAYMOND by all of the acts aforesaid.

108. Asa direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer injuries to her body
which ultimately lead to her death.

109. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment, which led to
her death, all to her great loss.

110. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures, all to her great loss and
detriment.

111. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

34

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 35 of 75

COUNT TEN
(ESTATE v. HOFFMAN)
(NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS/RESPONDENT
SUPERIOR/VICARIOUS LIABILITY)

112. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and twelve above as though fully set forth at length herein.

113. The aforesaid injuries and damages suffered by Plaintiffs as more fully set forth herein
were caused by the negligence, carelessness, commissions, omissions, acts and/or failures to act of
Defendant, ERRIN J. HOFFMAN, M.D. in that he, acting individually, collectively, and/or by and
through his co-Defendants named herein and by and through their agents, servants and/or employees,
who are more particularly described herein, and who were acting within the course and scope of their
employment, or through independent contractorsed, inter alia:

(a) failed to properly treat Plaintiffs’ Decedent, DIANE RAYMOND, for various
physical injuries and maladies, including but not limited to, a pleural effusion,
when this Defendant knew, or should have known, that failure to properly
treat said condition would lead to a worsening of Plaintiff, DIANE
RAYMOND?’s, condition and ultimately her death;

(b) allowed Defendant, AMANDA R. LIEBERMAN, PA-C, to perform the
procedure in a manner which was not medically-acceptable and which cut,
sliced and otherwise damaged DIANE RAYMOND’s liver, veins, arteries
and/or other internal organs, and did not recognize and/or acknowledge the
same, which caused DIANE RAYMOND to bleed internally resulting in her
death less than seven (7) hours post-procedure;

(c) did not speak with Plaintiffs prior to the procedure regarding the risks/rewards

of the procedure and how the procedure would take place;

35

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 36 of 75

(d)
(e)
()

(g)

(h)
(i)

G)

(k)

did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the procedure;
did not speak with either Ms. Rautman or Dr. Stroebel prior to the procedure;
did not advise Plaintiffs that she would not be performing the procedure and
that Defendant, AMANDA R. LIEBERMAN, PA-C, would be performing the
procedure;

did not speak with any Good Shepherd healthcare providers regarding post-
procedure protocol and care;

did not participate in DIANE RAYMOND’ post-procedure care;

failed to recognize and to diagnose Plaintiffs’ Decedent, DIANE

RAYMOND, with post-procedure complications due to cutting, slicing and
otherwise damaging DIANE RAYMOND’s liver, veins, arteries and/or other
internal organs, and failed to treat same when this Defendant knew, or should
have known, that failure to do so would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’s, condition and ultimately her death;

treated Plaintiffs’ Decedent, DIANE RAYMOND, without regard to the
nature and the severity of her physical injury when this Defendant knew, or
should have known, that failure to do so would lead to a worsening of
Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and ultimately her
death;

failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent,
DIANE RAYMOND’s, condition, by acting or failing to act aforesaid, which
said failure Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and

ultimately her death;

36

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 37 of 75

(I)

(m)

(n)

(0)

failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper
medical care and treatment as required given her condition as more
particularly stated above, which failure to provide the proper medical care and
treatment, this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze and to
diagnose Plaintiffs’ Decedent, DIANE RAYMOND’s, conditions properly as
aforesaid which failure this Defendant knew, or should have known, would
lead to a worsening of Plaintiff, DIANE RAYMOND’s, condition and
ultimately her death;

failed to possess that degree of skill, care and knowledge and experience
ordinarily exercised and possessed by the average qualified physician taking
into account the existing state of knowledge and practice of medicine during
the care and treatment of Plaintiffs’ Decedent, DIANE RAYMOND, which
this Defendant knew, or should have known, would lead to a worsening of
Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and ultimately her
death; and

failed to order and to conduct the follow-up tests, examinations, medical
treatments, medicines, and procedures to diagnose and to treat Plaintiffs’
Decedent, DIANE RAYMOND, which this Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DIANE

RAYMOND’, condition and ultimately her death;

37

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 38 of 75

(p)

(q)

(r)

(s)

failed to order diagnostic tests, like x-rays, CT scans and MRIs, to determine
the nature and the severity of Plaintiffs’ Decedent, DIANE RAYMOND’s,
post-procedure complications when this Defendant knew, or should have
known, that said diagnostic test results were necessary to treat Plaintiffs’
Decedent, DIANE RAYMOND, and that failure to do so would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

failed to train, to educate, to supervise and/or to control, for Plaintiffs’
Decedent, DIANE RAYMOND’s, care in her condition, Defendant,
AMANDA R. LIEBERMAN, PA-C, when this Defendant knew, or should
have known, that failure to do so would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’s, condition and ultimately her death;

failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent,
DIANE RAYMOND’, condition, by acting or failing to act aforesaid, which
said failure Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper
medical care and treatment as required for Plaintiffs’ Decedent, DIANE
RAYMOND, given her condition as more particularly stated above, which
failure to provide the proper medical care and treatment, this Defendant knew,
or should have known, would lead to a worsening of Plaintiffs’ Decedent,

DIANE RAYMOND’, condition and ultimately her death; and

38

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 39 of 75

(t) failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze and to
diagnose Plaintiff, DIANE RAYMOND’s conditions properly as aforesaid
which failure this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death.

114. Defendant, ERRIN J. HOFFMAN, M.D., had a fiduciary duty to Plaintiffs’ Decedent,
DIANE RAYMOND, to exercise the utmost care in treating her.

115. Defendant, ERRIN J. HOFFMAN, M.D., breached the duty of care to Plaintiffs’
Decedent, DIANE RAYMOND by all of the acts aforesaid.

116. Asa direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer injuries to her body
which ultimately lead to her death.

117. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment, which led to
her death, all to her great loss.

118. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures, all to her great loss and
detriment.

119. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE

RAYMOND.

39

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 40 of 75

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT ELEVEN
(ESTATE v. GOOD SHEPHERD)
(NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)
(OSTEN SIBLE AGENCY)
(40 Pa.S.C. §1303.516)

120. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and nineteen above as though fully set forth at length herein.

121. On March 8, 2018, Plaintiffs looked to Defendant, GOOD SHEPHERD, for medical
care and treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and
without request for, a specific physician, nurse, nursing assistant and/or physician assistant or a
specific medical discipline to care for her, but rather relied upon the expertise of Defendant, GOOD
SHEPHERD, to render care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the
appropriate physicians, nurses, nursing assistants and physician assistants to render care to her given
the condition which she presented on this date.

122. The aforesaid injuries and damages more fully set forth herein were caused by the
negligence, carelessness, commissions, omissions, acts and/or failures to act of Defendant, GOOD
SHEPHERD, in that it, acting individually and/or by and through its agents, servants, and/or

employees, who were acting within the course and scope of their employment, or through independent

contractors, inter alia, did:

40

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 41 of 75

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the physicians,
nurses, nursing assistants and/or physician assistants, with the requisite knowledge,
education, training, experience, expertise and/or specialties normally provided by a
full service hospital that holds itself out to the public to provide complete medical
services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants and/or
physician assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical issues including the one Plaintiffs’
Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it employed the
physicians, nurses, nursing assistants and/or physician assistants, with the requisite
knowledge, education, training, experience, expertise and/or specialties to address all
medical situations including the one Plaintiffs’ Decedent, DIANE RAYMOND,
presented on this date.

123. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which
directly resulted in her death.

124. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

125. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which

ultimately lead to her death, all to her great loss and detriment.

41

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 42 of 75

126. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

127. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

128. Defendant, GOOD SHEPHERD, had a fiduciary duty to Plaintiffs’ Decedent, DIANE
RAYMOND, to exercise the utmost care in treating her.

129. Defendant, GOOD SHEPHERD, breached the duty of care to Plaintiffs’ Decedent,
DIANE RAYMOND by all of the acts aforesaid.

130. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages pursuant to 40
Pa.C.S. §1303.516, and controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT TWELE
(ESTATE v. LVH)
(NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)
(OSTEN SIBLE AGENCY)
(40 Pa.S.C. §1303.516)
131. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.

RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one

through one hundred and thirty above as though fully set forth at length herein.

42

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 43 of 75

132. On March 8, 2018, Plaintiffs looked to Defendant, LVH, for medical care and
treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and without
request for, a specific physician, nurse, nursing assistant and/or physician assistant or a specific
medical discipline to care for her, but rather relied upon the expertise of Defendant, LVH, to render
care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the appropriate physicians, nurses,
nursing assistants and physician assistants to render care to her given the condition which she
presented on this date.

133. The aforesaid injuries and damages more fully set forth herein were caused by the
negligence, carelessness, commissions, omissions, acts and/or failures to act of Defendant, LVH, in
that it, acting individually and/or by and through its agents, servants, and/or employees, who were
acting within the course and scope of their employment, or through independent contractors, inter alia,
did:

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the physicians,

nurses, nursing assistants and/or physician assistants, with the requisite knowledge,
education, training, experience, expertise and/or specialties normally provided by a
full service hospital that holds itself out to the public to provide complete medical
services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants and/or
physician assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical issues including the one Plaintiffs’
Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it employed the
physicians, nurses, nursing assistants and/or physician assistants, with the requisite
knowledge, education, training, experience, expertise and/or specialties to address all
medical situations including the one Plaintiffs’ Decedent, DIANE RAYMOND,

presented on this date.

43

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 44 of 75

134. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which
directly resulted in her death.

135. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

136. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which
ultimately lead to her death, all to her great loss and detriment.

137. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

138. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

139. Defendant, GOOD SHEPHERD, had a fiduciary duty to Plaintiffs’ Decedent, DIANE
RAYMOND, to exercise the utmost care in treating her.

140. Defendant, GOOD SHEPHERD, breached the duty of care to Plaintiffs’ Decedent,
DIANE RAYMOND by all of the acts aforesaid.

141. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages pursuant to 40

Pa.C.S. §1303.516, and controlling law.

 

44

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 45 of 75

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:
(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;
(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and
(c) This Court award such other and further relief as this Court deems just and equitable.
COUNT THIRTEEN

(ESTATE v. LIEBERMAN)
(SURVIVAL ACTION)

142. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and forty-two above as though fully set forth at length herein.

143. The aforesaid injuries and damages suffered by Plaintiffs as more fully set forth herein
were caused by the negligence, carelessness, commissions, omissions, acts and/or failures to act of
Defendant, AMANDA R. LIEBERMAN, PA-C, in that she, acting individually, collectively, and/or
by and through her co-Defendants named herein and by and through their agents, servants and/or
employees, who are more particularly described herein, and who were acting within the course and
scope of their employment, or through independent contractors, inter alia:

(a) failed to properly treat Plaintiffs’ Decedent, DIANE RAYMOND, for various
physical injuries and maladies, including but not limited to, a pleural effusion,
when this Defendant knew, or should have known, that failure to properly
treat said condition would lead to a worsening of Plaintiff, DIANE
RAYMOND’s, condition and ultimately her death;

(b) did not perform the thoracentesis in a medically-acceptable manner and cut,
sliced and otherwise damaged DIANE RAYMOND’s liver, veins, arteries
and/or other internal organs, and did not recognize and/or acknowledge the

same, which caused DIANE RAYMOND to bleed internally resulting in her

45

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 46 of 75

(c)

(d)

(e)

(f)

(g)

(bh)
(i)

)

(k)

death less than seven (7) hours later;

did not speak with Plaintiffs prior to the procedure regarding the risks/rewards
of the procedure and how the procedure would take place;

did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the procedure;
did not speak with either Ms. Rautman or Dr. Stroebel prior to the procedure;
did not advise Plaintiffs that she would be performing the procedure;

did not speak with any Good Shepherd healthcare providers regarding post-
procedure protocol and care;

did not participate in DIANE RAYMOND’s post-procedure care;

failed to recognize and to diagnose Plaintiffs’ Decedent, DIANE

RAYMOND, with post-procedure complications due to cutting, slicing and
otherwise damaging DIANE RAYMOND’: liver, veins, arteries and/or other
internal organs, and failed to treat same when this Defendant knew, or should
have known, that failure to do so would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’, condition and ultimately her death;

treated Plaintiffs’ Decedent, DIANE RAYMOND, without regard to the
nature and the severity of her physical injury when this Defendant knew, or
should have known, that failure to do so would lead to a worsening of
Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and ultimately her
death;

failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent,
DIANE RAYMOND’s, condition, by acting or failing to act aforesaid, which
said failure Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and

ultimately her death;

46

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 47 of 75

(I)

(m)

(n)

(9)

failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper
medical care and treatment as required given her condition as more
particularly stated above, which failure to provide the proper medical care and
treatment, this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND?’s, condition and
ultimately her death;

failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze and to
diagnose Plaintiffs’ Decedent, DIANE RAYMOND’s, conditions properly as
aforesaid which failure this Defendant knew, or should have known, would
lead to a worsening of Plaintiff, DIANE RAYMOND’, condition and
ultimately her death;

failed to possess that degree of skill, care and knowledge and experience
ordinarily exercised and possessed by the average qualified physician
assistant taking into account the existing state of knowledge and practice of
medicine during the care and treatment of Plaintiffs’ Decedent, DIANE
RAYMOND, which this Defendant knew, or should have known, would lead
to a worsening of Plaintiffs’ Decedent, DIANE RAYMOND’, condition and
ultimately her death; and

failed to order and to conduct the follow-up tests, examinations, medical
treatments, medicines, and procedures to diagnose and to treat Plaintiffs’
Decedent, DIANE RAYMOND, which this Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DIANE

RAYMOND’s, condition.

47

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 48 of 75

144. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer injuries to her body
which ultimately lead to her death.

145. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment, which led to
her death, all to her great loss.

146. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures, all to her great loss and
detriment.

147. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

148. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, Diane Raymond, experienced great pain and suffering before she
died as set forth above for which a cause of action lies in favor of Plaintiffs’ Decedent’s Estate for
compensatory damages, past medical expenses, loss of future earning capacity, costs associated with
administering Decedent’s estate and punitive damages pursuant to 42 Pa.C.S. §8302, et. seq. and
controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

48

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 49 of 75

COUNT FOURTEEN
(ESTATE v. HOFFMAN)

(SURVIVAL ACTION/VICARIOUS LIABILITY/RESPONDENT SUPERIOR)

149. ‘Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and forty-eight above as though fully set forth at length herein.

150. The aforesaid injuries and damages suffered by Plaintiffs as more fully set forth herein
were caused by the negligence, carelessness, commissions, omissions, acts and/or failures to act of
Defendant, ERRIN J. HOFFMAN, M.D., in that she, acting individually, collectively, and/or by and
through her co-Defendants named herein and by and through their agents, servants and/or employees,
who are more particularly described herein, and who were acting within the course and scope of their
employment, or through independent contractors, inter alia:

(a) failed to properly treat Plaintiffs’ Decedent, DIANE RAYMOND, for various
physical injuries and maladies, including but not limited to, a pleural effusion,
when this Defendant knew, or should have known, that failure to properly
treat said condition would lead to a worsening of Plaintiff, DIANE
RAYMOND? s, condition and ultimately her death;

(b) allowed Defendant, AMANDA R. LIEBERMAN, PA-C, to perform the
procedure in a manner which was not medically-acceptable and which cut,
sliced and otherwise damaged DIANE RAYMOND’s liver, veins, arteries
and/or other internal organs, and did not recognize and/or acknowledge the
same, which caused DIANE RAYMOND to bleed internally resulting in her
death less than seven (7) hours post-procedure;

(c) did not speak with Plaintiffs prior to the procedure regarding the risks/rewards

of the procedure and how the procedure would take place;

49

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 50 of 75

(d)
(©)
(f)

(g)

(h)

@)

(k)

did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the procedure;
did not speak with either Ms. Rautman or Dr. Stroebel prior to the procedure;
did not advise Plaintiffs that she would not be performing the procedure and
that Defendant, AMANDA R. LIEBERMAN, PA-C, would be performing the
procedure;

did not speak with any Good Shepherd healthcare providers regarding post-
procedure protocol and care;

did not participate in DIANE RAYMOND’s post-procedure care;

failed to recognize and to diagnose Plaintiffs’ Decedent, DLANE

RAYMOND, with post-procedure complications due to cutting, slicing and
otherwise damaging DIANE RAYMOND’s liver, veins, arteries and/or other
internal organs, and failed to treat same when this Defendant knew, or should
have known, that failure to do so would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’s, condition and ultimately her death;

treated Plaintiffs’ Decedent, DIANE RAYMOND, without regard to the
nature and the severity of her physical injury when this Defendant knew, or
should have known, that failure to do so would lead to a worsening of
Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and ultimately her
death;

failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent,
DIANE RAYMOND’s, condition, by acting or failing to act aforesaid, which
said failure Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and

ultimately her death;

50

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 51 of 75

()

(m)

(n)

(0)

failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper
medical care and treatment as required given her condition as more
particularly stated above, which failure to provide the proper medical care and
treatment, this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze and to
diagnose Plaintiffs’ Decedent, DIANE RAYMOND’, conditions properly as
aforesaid which failure this Defendant knew, or should have known, would
lead to a worsening of Plaintiff, DIANE RAYMOND’s, condition and
ultimately her death;

failed to possess that degree of skill, care and knowledge and experience
ordinarily exercised and possessed by the average qualified physician taking
into account the existing state of knowledge and practice of medicine during
the care and treatment of Plaintiffs’ Decedent, DIANE RAYMOND, which
this Defendant knew, or should have known, would lead to a worsening of
Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and ultimately her
death; and

failed to order and to conduct the follow-up tests, examinations, medical
treatments, medicines, and procedures to diagnose and to treat Plaintiffs’
Decedent, DIANE RAYMOND, which this Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DLANE

RAYMOND’s, condition and ultimately her death;

51

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 52 of 75

(p)

(q)

(r)

(s)

failed to order diagnostic tests, like x-rays, CT scans and MRIs, to determine
the nature and the severity of Plaintiffs’ Decedent, DIANE RAYMOND’s,
post-procedure complications when this Defendant knew, or should have
known, that said diagnostic test results were necessary to treat Plaintiffs’
Decedent, DIANE RAYMOND, and that failure to do so would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

failed to train, to educate, to supervise and/or to control, for Plaintiffs’
Decedent, DIANE RAYMOND’s, care in her condition, Defendant,
AMANDA R. LIEBERMAN, PA-C, when this Defendant knew, or should
have known, that failure to do so would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’s, condition and ultimately her death;

failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent,
DIANE RAYMOND’s, condition, by acting or failing to act aforesaid, which
said failure Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper
medical care and treatment as required for Plaintiffs’ Decedent, DIANE
RAYMOND, given her condition as more particularly stated above, which
failure to provide the proper medical care and treatment, this Defendant knew,
or should have known, would lead to a worsening of Plaintiffs’ Decedent,

DIANE RAYMOND’, condition and ultimately her death;

52

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 53 of 75

(t) failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze and to
diagnose Plaintiff, DIANE RAYMOND’s conditions properly as aforesaid
which failure this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death.

151. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer injuries to her body
which ultimately lead to her death.

152. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment, which led to
her death, all to her great loss.

153. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures, all to her great loss and
detriment.

154. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

155. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, Diane Raymond, experienced great pain and suffering before she
died as set forth above for which a cause of action lies in favor of Plaintiffs’ Decedent’s Estate for
compensatory damages, past medical expenses, loss of future earning capacity, costs associated with
administering Decedent’s estate and punitive damages pursuant to 42 Pa.C.S. §8302, et. seg. and

controlling law.

53

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 54 of 75

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:
(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;
(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and
(c) This Court award such other and further relief as this Court deems just and equitable.
COUNT FOURTEEN

(ESTATE v. GOOD SHEPHERD)
(SURVIVAL ACTION/VICARIOUS LIABILITY/RESPONDENT SUPERIOR)

156. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and fifty-five above as though fully set forth at length herein.

157. On March 8, 2018, Plaintiffs looked to Defendant, GOOD SHEPHERD, for medical
care and treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and
without request for, a specific physician, nurse, nursing assistant and/or physician assistant or a
specific medical discipline to care for her, but rather relied upon the expertise of Defendant, GOOD
SHEPHERD, to render care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the
appropriate physicians, nurses, nursing assistants and physician assistants to render care to her given
the condition which she presented on this date.

158. The aforesaid injuries and damages more fully set forth herein were caused by the
negligence, carelessness, commissions, omissions, acts and/or failures to act of Defendant, GOOD
SHEPHERD, in that it, acting individually and/or by and through its agents, servants, and/or
employees, who were acting within the course and scope of their employment, or through independent
contractors, inter alia, did:

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the physicians,

nurses, nursing assistants and/or physician assistants, with the requisite knowledge,

education, training, experience, expertise and/or specialties normally provided by a

54

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 55 of 75

full service hospital that holds itself out to the public to provide complete medical
services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants and/or
physician assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical issues including the one Plaintiffs’
Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it employed the
physicians, nurses, nursing assistants and/or physician assistants, with the requisite
knowledge, education, training, experience, expertise and/or specialties to address all
medical situations including the one Plaintiffs’ Decedent, DIANE RAYMOND,
presented on this date.

159. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which
directly resulted in her death.

160. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

161. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which

ultimately lead to her death, all to her great loss and detriment.

55

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 56 of 75

162. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

163. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

164. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, Diane Raymond, experienced great pain and suffering before she
died as set forth above for which a cause of action lies in favor of Plaintiffs’ Decedent’s Estate for
compensatory damages, past medical expenses, loss of future earning capacity, costs associated with
administering Decedent’s estate and punitive damages pursuant to 42 Pa.C.S. §8302, et. seq. and
controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT SIXTEEN

(ESTATE v. LVH)
(SURVIVAL ACTION/VICARIOUS LIABILITY/RESPONDENT SUPERIOR)

165. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one

through one hundred and sixty-four above as though fully set forth at length herein.

56

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 57 of 75

166. On March 8, 2018, Plaintiffs looked to Defendant, LVH, for medical care and
treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and without
request for, a specific physician, nurse, nursing assistant and/or physician assistant or a specific
medical discipline to care for her, but rather relied upon the expertise of Defendant, LVH, to render
care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the appropriate physicians, nurses,
nursing assistants and physician assistants to render care to her given the condition which she
presented on this date.

167. The aforesaid injuries and damages more fully set forth herein were caused by the
negligence, carelessness, commissions, omissions, acts and/or failures to act of Defendant, LVH, in
that it, acting individually and/or by and through its agents, servants, and/or employees, who were
acting within the course and scope of their employment, or through independent contractors, inter alia,
did:

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the physicians,

nurses, nursing assistants and/or physician assistants, with the requisite knowledge,
education, training, experience, expertise and/or specialties normally provided by a
full service hospital that holds itself out to the public to provide complete medical
services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants and/or
physician assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical issues including the one Plaintiffs’
Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it employed the
physicians, nurses, nursing assistants and/or physician assistants, with the requisite
knowledge, education, training, experience, expertise and/or specialties to address all
medical situations including the one Plaintiffs’ Decedent, DIANE RAYMOND,

presented on this date.

57

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 58 of 75

168. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which
directly resulted in her death.

169. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

170. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which
ultimately lead to her death, all to her great loss and detriment.

171. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

172. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

173. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, Diane Raymond, experienced great pain and suffering before she
died as set forth above for which a cause of action lies in favor of Plaintiffs’ Decedent’s Estate for
compensatory damages, past medical expenses, loss of future earning capacity, costs associated with
administering Decedent’s estate and punitive damages pursuant to 42 Pa.C.S. §8302, et. seq. and

controlling law.

58

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 59 of 75

’ WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:
(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;
(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and
(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT SEVENTEEN

(HUSBAND vy. LIEBERMAN)
(WRONGFUL DEATH)

174. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and seventy-two above as though fully set forth at length herein.

175. The aforesaid injuries and damages suffered by Plaintiffs as more fully set forth herein
were caused by the negligence, carelessness, commissions, omissions, acts and/or failures to act of
Defendant, AMANDA R. LIEBERMAN, PA-C, in that she, acting individually, collectively, and/or
by and through her co-Defendants named herein and by and through their agents, servants and/or
employees, who are more particularly described herein, and who were acting within the course and
scope of their employment, or through independent contractors, inter alia:

(a) failed to properly treat Plaintiffs’ Decedent, DIANE RAYMOND, for various
physical injuries and maladies, including but not limited to, a pleural effusion,
when this Defendant knew, or should have known, that failure to properly
treat said condition would lead to a worsening of Plaintiff, DIANE
RAYMOND’s, condition and ultimately her death;

(b) did not perform the procedure in a medically-acceptable manner and cut,
sliced and otherwise damaged DIANE RAYMOND’’s liver, veins, arteries

and/or other internal organs, and did not recognize and/or acknowledge the

59

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 60 of 75

(c)

(d)

(e)

(f)

(g)

(h)
(i)

G)

(k)

same, which caused DIANE RAYMOND to bleed internally resulting in her
death less than seven (7) hours later;

did not speak with Plaintiffs prior to the procedure regarding the risks/rewards
of the procedure and how the procedure would take place;

did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the procedure;
did not speak with either Ms. Rautman or Dr. Stroebel prior to the procedure:
did not advise Plaintiffs that she would be performing the procedure;

did not speak with any Good Shepherd healthcare providers regarding post-
procedure protocol and care;

did not participate in DIANE RAYMOND’s post-procedure care;

failed to recognize and to diagnose Plaintiffs’ Decedent, DIANE
RAYMOND, with post-procedure complications due to cutting, slicing and
otherwise damaging DIANE RAYMOND’s liver, veins, arteries and/or other
internal organs, and failed to treat same when this Defendant knew, or should
have known, that failure to do so would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’, condition and ultimately her death;

treated Plaintiffs’ Decedent, DIANE RAYMOND, without regard to the
nature and the severity of her physical injury when this Defendant knew, or
should have known, that failure to do so would lead to a worsening of
Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and ultimately her
death;

failed to make a proper and adequate diagnosis of Plaintiffs’ Decedent,
DIANE RAYMOND’s, condition, by acting or failing to act aforesaid, which
said failure Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and

ultimately her death;

60

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 61 of 75

()

(m)

(n)

(0)

failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with proper
medical care and treatment as required given her condition as more
particularly stated above, which failure to provide the proper medical care and
treatment, this Defendant knew, or should have known, would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death;

failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze and to
diagnose Plaintiffs’ Decedent, DIANE RAYMOND’, conditions properly as
aforesaid which failure this Defendant knew, or should have known, would
lead to a worsening of Plaintiff, DIANE RAYMOND’s, condition and
ultimately her death;

failed to possess that degree of skill, care and knowledge and experience
ordinarily exercised and possessed by the average qualified physician
assistant taking into account the existing state of knowledge and practice of
medicine during the care and treatment of Plaintiffs’ Decedent, DIANE
RAYMOND, which this Defendant knew, or should have known, would lead
to a worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition and
ultimately her death; and

failed to order and to conduct the follow-up tests, examinations, medical
treatments, medicines, and procedures to diagnose and to treat Plaintiffs’
Decedent, DIANE RAYMOND, which this Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DIANE

RAYMOND’s, condition.

61

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 62 of 75

176. Asa direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer injuries to her body
which ultimately lead to her death.

177. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment, which led to
her death, all to her great loss.

178. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures, all to her great loss and
detriment.

179. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

180. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages, past medical
expenses, loss of future earning capacity, expenses of Plaintiffs’ Decedent, Diane Raymond’s, funeral,
and costs associated with administering Decedent’s estate pursuant to 42 Pa.C.S. §8301, et. seq.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiff compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

62

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 63 of 75

COUNT EIGHTEEN

(HUSBAND v. HOFFMAN)
(SURVIVAL ACTION)

181. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and seventy-nine above as though fully set forth at length herein.

182. The aforesaid injuries and damages suffered by Plaintiffs as more fully set forth herein
were caused by the negligence, carelessness, commissions, omissions, acts and/or failures to act of
Defendant, ERRIN J. HOFFMAN, M_D., in that he, acting individually, collectively, and/or by and
through his co-Defendants named herein and by and through their agents, servants and/or employees,
who are more particularly described herein, and who were acting within the course and scope of their
employment, or through independent contractors, inter alia:

(a) failed to properly treat Plaintiffs’ Decedent, DIANE RAYMOND, for
various physical injuries and maladies, including but not limited to, a
pleural effusion, when this Defendant knew, or should have known,
that failure to properly treat said condition would lead to a worsening
of Plaintiff, DIANE RAYMOND’s, condition and ultimately her
death; \

(b) allowed Defendant, AMANDA R. LIEBERMAN, PA-C, to perform
the procedure in a manner which was not medically-acceptable and
which cut, sliced and otherwise damaged DIANE RAYMOND’s
liver, veins, arteries and/or other internal organs, and did not
recognize and/or acknowledge the same, which caused DIANE
RAYMOND to bleed internally resulting in her death less than seven

(7) hours post-procedure;

63

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 64 of 75

(c)

(d)

(e)

(f)

(g)

(h)
(i)

G)

did not speak with Plaintiffs prior to the procedure regarding the
risks/rewards of the procedure and how the procedure would take
place;

did not review Ms. Rautman’s or Dr. Stroebel’s notes prior to the
procedure;

did not speak with either Ms. Rautman or Dr. Stroebel prior to the
procedure;

did not advise Plaintiffs that she would not be performing the
procedure and that Defendant, AMANDA R. LIEBERMAN, PA-C,
would be performing the procedure;

did not speak with any Good Shepherd healthcare providers regarding
post-procedure protocol and care;

did not participate in DIANE RAYMOND’s post-procedure care;
failed to recognize and to diagnose Plaintiffs’ Decedent, DIANE
RAYMOND, with post-procedure complications due to cutting,
slicing and otherwise damaging DIANE RAYMOND’s liver, veins,
arteries and/or other internal organs, and failed to treat same when
this Defendant knew, or should have known, that failure to do so
would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND?’s, condition and ultimately her death;

treated Plaintiffs’ Decedent, DIANE RAYMOND, without regard to
the nature and the severity of her physical injury when this Defendant
knew, or should have known, that failure to do so would lead to a
worsening of Plaintiffs’ Decedent, DIANE RAYMOND’s, condition

and ultimately her death;

64

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 65 of 75

(k)

(I)

(m)

(n)

failed to make a proper and adequate diagnosis of Plaintiffs’
Decedent, DIANE RAYMOND’s, condition, by acting or failing to
act aforesaid, which said failure Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DLANE
RAYMOND’s, condition and ultimately her death;

failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with
proper medical care and treatment as required given her condition as
more particularly stated above, which failure to provide the proper
medical care and treatment, this Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND?’s, condition and ultimately her death;

failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze
and to diagnose Plaintiffs’ Decedent, DIANE RAYMOND’s,
conditions properly as aforesaid which failure this Defendant knew,
or should have known, would lead to a worsening of Plaintiff, DIANE
RAYMOND’s, condition and ultimately her death;

failed to possess that degree of skill, care and knowledge and
experience ordinarily exercised and possessed by the average
qualified physician taking into account the existing state of
knowledge and practice of medicine during the care and treatment of
Plaintiffs’ Decedent, DIANE RAYMOND, which this Defendant
knew, or should have known, would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’, condition and ultimately her death;

and

65

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 66 of 75

(0)

(p)

(q)

(r)

failed to order and to conduct the follow-up tests, examinations,
medical treatments, medicines, and procedures to diagnose and to
treat Plaintiffs’ Decedent, DIANE RAYMOND, which this Defendant
knew, or should have known, would lead to a worsening of Plaintiffs’
Decedent, DIANE RAYMOND’s, condition and ultimately her death;
failed to order diagnostic tests, like x-rays, CT scans and MRIs, to
determine the nature and the severity of Plaintiffs’ Decedent, DIANE
RAYMOND’s, post-procedure complications when this Defendant
knew, or should have known, that said diagnostic test results were
necessary to treat Plaintiffs’ Decedent, DIANE RAYMOND, and that
failure to do so would lead to a worsening of Plaintiffs’ Decedent,
DIANE RAYMOND’, condition and ultimately her death;

failed to train, to educate, to supervise and/or to control, for Plaintiffs’
Decedent, DIANE RAYMOND’s, care in her condition, Defendant,
AMANDA R. LIEBERMAN, PA-C, when this Defendant knew, or
should have known, that failure to do so would lead to a worsening of
Plaintiffs’ Decedent, DIANE RAYMOND’, condition and ultimately
her death;

failed to make a proper and adequate diagnosis of Plaintiffs’
Decedent, DIANE RAYMOND’s, condition, by acting or failing to
act aforesaid, which said failure Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DIANE

RAYMOND’s, condition and ultimately her death;

66

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 67 of 75

(s) failed to provide Plaintiffs’ Decedent, DIANE RAYMOND, with
proper medical care and treatment as required for Plaintiffs’
Decedent, DIANE RAYMOND, given her condition as more
particularly stated above, which failure to provide the proper medical
care and treatment, this Defendant knew, or should have known,
would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND’s, condition and ultimately her death;

(t) failed to require the administration of the tests, examinations, medical
treatments, medicines, and procedures necessary in order to analyze
and to diagnose Plaintiff, DIANE RAYMOND’s conditions properly
as aforesaid which failure this Defendant knew, or should have
known, would lead to a worsening of Plaintiffs’ Decedent, DIANE
RAYMOND’s, condition and ultimately her death.

183. Asa direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer injuries to her body
which ultimately lead to her death.

184. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment, which led to
her death, all to her great loss.

185. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures, all to her great loss and

detriment.

67

 
 

 

Case 5:20-cv-00959-EGS Document-1 Filed 02/21/20 Page 68 of 75

186. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

187. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages, past medical
expenses, loss of future earning capacity, expenses of Plaintiffs’ Decedent, Diane Raymond’s, funeral,
and costs associated with administering Decedent’s estate pursuant to 42 Pa.C.S. §8301, ef. seq. and
controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT NINETEEN

(HUSBAND v. GOOD SHEPHERD)
(SURVIVAL ACTION/VICARIOUS LIABILITY/RESPONDENT SUPERIOR)

188. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and eighty-seven above as though fully set forth at length herein.

189. On March 8, 2018, Plaintiffs looked to Defendant, GOOD SHEPHERD, for medical
care and treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and
without request for, a specific physician, nurse, nursing assistant and/or physician assistant or a
specific medical discipline to care for her, but rather relied upon the expertise of Defendant, GOOD
SHEPHERD, to render care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the
appropriate physicians, nurses, nursing assistants and physician assistants to render care to her given

the condition which she presented on this date.

68

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 69 of 75

190. The aforesaid injuries and damages more fully set forth herein were caused by the

negligence, carelessness, commissions, omissions, acts and/or failures to act of Defendant, GOOD

SHEPHERD, in that it, acting individually and/or by and through its agents, servants, and/or

employees, who were acting within the course and scope of their employment, or through independent

contractors, inter alia, did:

(a)

(b)

(c)

fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the
physicians, nurses, nursing assistants and/or physician assistants, with the
requisite knowledge, education, training, experience, expertise and/or
specialties normally provided by a full service hospital that holds itself out to
the public to provide complete medical services;

fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants
and/or physician assistants, with the requisite knowledge, education, training,
experience, expertise and/or specialties to address all medical issues including
the one Plaintiffs’ Decedent, DIANE RAYMOND, presented on this date; and
represent to the public in general, and to Plaintiffs in particular, that it
employed the physicians, nurses, nursing assistants and/or physician
assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical situations including the one

Plaintiffs’ Decedent, DIANE RAYMOND, presented on this date.

191. As a direct, proximate and legally substantial result of the above-described

occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which

directly resulted in her death.

192. As a direct, proximate and legally substantial result of the above-described

occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine

and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE

RAYMOND, all to their great loss and detriment.

69

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 70 of 75

193. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which
ultimately lead to her death, all to her great loss and detriment.

194. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

195. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE
RAYMOND.

196. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages, past medical
expenses, loss of future earning capacity, expenses of Plaintiffs’ Decedent, Diane Raymond’s, funeral,
and costs associated with administering Decedent’s estate pursuant to 42 Pa.C.S. §8301, e¢. seg. and
controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial;

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

70

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 71 of 75

COUNT TWENTY

(HUSBAND v. LVH)
(SURVIVAL ACTION/VICARIOUS LIABILITY/RESPONDENT SUPERIOR)

197. Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through one hundred and ninety-six above as though fully set forth at length herein.

198. On March 8, 2018, Plaintiffs looked to Defendant, LVH, for medical care and
treatment which Plaintiffs’ Decedent, DIANE RAYMOND, required, without regard to and without
request for, a specific physician, nurse, nursing assistant and/or physician assistant or a specific
medical discipline to care for her, but rather relied upon the expertise of Defendant, LVH, to render
care to Plaintiffs’ Decedent, DIANE RAYMOND, and to choose the appropriate physicians, nurses,
nursing assistants and physician assistants to render care to her given the condition which she
presented on this date.

199. The aforesaid injuries and damages more fully set forth herein were caused by the
negligence, carelessness, commissions, omissions, acts and/or failures to act of Defendant, LVH, in
that it, acting individually and/or by and through its agents, servants, and/or employees, who were
acting within the course and scope of their employment, or through independent contractors, inter alia,
did:

(a) fail to provide to Plaintiffs’ Decedent, DIANE RAYMOND, with the
physicians, nurses, nursing assistants and/or physician assistants, with the
requisite knowledge, education, training, experience, expertise and/or
specialties normally provided by a full service hospital that holds itself out to
the public to provide complete medical services;

(b) fail to advise Plaintiffs that it lacked the physicians, nurses, nursing assistants
and/or physician assistants, with the requisite knowledge, education, training,

experience, expertise and/or specialties to address all medical issues including

71

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 72 of 75

the one Plaintiffs’ Decedent, DIANE RAYMOND, presented on this date; and

(c) represent to the public in general, and to Plaintiffs in particular, that it
employed the physicians, nurses, nursing assistants and/or physician
assistants, with the requisite knowledge, education, training, experience,
expertise and/or specialties to address all medical situations including the one
Plaintiffs’ Decedent, DIANE RAYMOND, presented on this date.

200. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, was caused to suffer physical injuries which
directly resulted in her death.

201. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs have been obliged to expend various and diverse sums of money for medicine
and medical treatment in an effort to cure the above injuries of Plaintiffs’ Decedent, DIANE
RAYMOND, all to their great loss and detriment.

202. As a direct, proximate and legally substantial result of the above-described
occurrence, and injuries sustained thereby, Plaintiffs’ Decedent, DIANE RAYMOND, has suffered
physical pain, mental anguish, depression, fear, anxiety, humiliation, and embarrassment which
ultimately lead to her death, all to her great loss and detriment.

203. As a direct, proximate and legally substantial result of the above-described
occurrence, Plaintiffs’ Decedent, DIANE RAYMOND, has been unable to engage in her customary
domestic, social and recreational activities and in life’s other pleasures as a result of her death, all to
her great loss and detriment.

204. The aforesaid acts of negligence, carelessness, commissions, omissions, acts and/or
failures to act created a risk of harm, and ultimately death, to Plaintiffs’ Decedent, DIANE

RAYMOND.

72

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 73 of 75

205. As a direct, proximate and legally substantial result of the above-described
occurrence, a cause of action lies in favor of Plaintiffs for compensatory damages, past medical
expenses, loss of future earning capacity, expenses of Plaintiffs’ Decedent, Diane Raymond’s, funeral,
and costs associated with administering Decedent’s estate pursuant to 42 Pa.C.S. §8301, et. seg. and
controlling law.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs compensatory damages in an amount to be proved at trial:

(b) This Court award Plaintiffs reasonable attorney’s fees and costs of suit; and

(c) This Court award such other and further relief as this Court deems just and equitable.

COUNT TWENTY-ONE
(LOSS OF CONSORTIUM)

206. ‘Plaintiffs, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR JOHN T.
RAYMOND and JOHN T. RAYMOND, Individually, incorporate by reference paragraphs one
through two hundred and five above as though fully set forth at length herein.

207. Plaintiff, JOHN T. RAYMOND, was lawfully married to Plaintiffs’ Decedent,
DIANE RAYMOND, from September 8, 1962, until her death.

208. As adirect and proximate result of the above-described occurrence Plaintiff, JOHN T.
RAYMOND, has been denied the services and consortium of his wife, DIANE RAYMOND, from the
time of the occurrence set forth herein up until the date of her death, all of which has been to his great
financial loss.

WHEREFORE, Plaintiff, ESTATE of DIANE HELEN RAYMOND by the EXECUTOR
JOHN T. RAYMOND, respectfully requests that:

(a) This Court award Plaintiffs’ Decedent’s Estate compensatory damages in an amount

to be proved at trial;

73

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 74 of 75

(b) This Court award Plaintiffs’ Decedent’s Estate reasonable attorney’s fees and costs of
suit; and
(c) This Court award such other and further relief as this Court deems just and equitable.
JURY DEMAND

Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury.

WINEGAR, WILHELM, GLYNN & ROEMERSMA, P.C.

SCOTT M. WILHELM, ESQ.
305 Roseberry Street

P.O. Box 800

Phillipsburg, New Jersey 08865
Telephone: (908)454-3200
Facsimile: (908)454-3322
wilhelms(@wwerlaw.com

Attorneys for Plaintiffs

Dated: February 20, 2020

74

 
 

 

Case 5:20-cv-00959-EGS Document1 Filed 02/21/20 Page 75 of 75

VERIFICATION
The undersigned, having read the attached pleading, verifies that the within pleading is based on
information furnished to counsel, which information has been gathered by counsel in the course of this
lawsuit. The language of the pleading is that of counsel and not of signer. Signer verifies that he/she has
read the within pleading and that it is true and correct to the best of signer’s knowledge, information and
belief. To the extent that the contents of the pleadings are that of counsel, verifier has relied upon counsel
in taking this Verification. This Verification is made subject to the penalties of 18 Pa.C.S. §4904, relating

to unsworn falsification to authorities.

LLL deme &

JOAN T. RAYMOND, Indivitiuadly and as Exedutor of Estate of Diane Raymond

 

Dated: February 20, 2020

75

 
